Asa Madison adm \ Joseph W. Torrey J
Supreme Court of the Territory of Michigan— June Term A.D. 1836.
Michigan towit:
Asa Madison the defendant comes & defends the right to the certain tract or parcel of land, and premises, with the appurtenances, claimed and demanded by Joseph W. Torrey, and puts himself upon a jury, and prays recognition to be made whether he the said plaintiff has greater right to have the tract and parcel of land aforesaid, with the appurtenances, as he the said plaintiff claims and demands, or whether he the said defendant to hold the tract or parcel of land aforesaid, with the appurtenances, as he the said Defendant now holds the same—
Alexr D. Fraser
Atty for Defendant